Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Effective March 24, 2022, the Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Kevin K. Hill, Art Unit 1633 whose contact information is provided at the end of this Action.

Detailed Action
	This action is in response to the papers filed October 19, 2021. 

Amendments
           Applicant's response and amendments, filed October 19, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1, 6-16, and 19, amended Claims 3, 5, and 17-18, and added new claims, Claims 20-33.
	Claims 2-5, 17-18, and 20-33 are pending. 

Claim Objections
1.	Claims 2 and 17 are objected to because of the following informalities: 
	Claim 2 recites reference to cancelled Claim 1. 
	Claim 17 recites “method of claim 3”; however, Claim 3 is a product claim, not a method. See Claim 20, for example.
Appropriate correction is required.

2. 	Claims 2, 17, 26, and 28 are objected to because of the following informalities: 
Claim 2 recites alternative structural options in (a)(ii)) after “positioned:” (“at least…”; “or, at least…”).
Claim 2 recites alternative structural options in (b)(ii)) after “positioned:” (“at least…”; “or, at least…”).

Claim 26 recites alternative structural options after “configured:” (line 3, “at least…”; line 4, “or, at least…”).
Claim 28 recites alternative structural options after “configured:” (line 3, “at least…”; line 5, “or, at least…”).
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).
	Appropriate correction is required. 

Election/Restrictions
Applicant’s amendments to the claim set as a whole necessitates new grounds of Restriction.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
3. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	i) alternative microcellular structural configurations, as recited in Claims 2(a), 2(b), 17, 26, 27, 28(a), and 28(b; core also comprises third stem cell); 
	ii) alternative manufacture device, as recited in Claims 18 and 31-33; and
	iii) alternative product-by-process steps, as recited in Claims 20-23.
Applicant is required, in reply to this action, to elect a single species from each of (i), (ii), and (iii) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 2-3 and 5.
As discussed in the prior Office Action, Hendrikx et al (EP 2258833; of record) disclosed a population of Lin28+ cardiac stem cells (Figure 8), whereby said stem cell population may further comprise additional stem cells [0010]. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/            Primary Examiner, Art Unit 1633